PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/764,765
Filing Date: 29 March, 2018
Appellant(s): David George et al.


Steven Nichols
__________________
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Feb. 15, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding arguments that claims 1-8, 16 and 17 (device) are patentable over Mattes (base reference) and Yamazaki, it is not persuasive.

Appellant argues in claim 1 that the combination of Mattes and Yamazaki does not teach “a processor to control the material application unit and independently control each laser in the laser array, the processor programmed to receive a vector corresponding to one particular voxel, the vector including values describing properties or processing of the corresponding voxel, the processor to parse the values of the vector to determine parameters for forming the corresponding voxel and control a deposition of the at least one material for the corresponding voxel via the at least one material application unit and control an application of electromagnetic energy to the corresponding voxel according to the parameters of the vector for that specific corresponding voxel using at least one of the first vertical cavity surface emitting laser or the second vertical cavity surface emitting laser to alter at least one property of the at least one material of the corresponding voxel”, it is not persuasive. 
First, Mattes discloses that, a laser printing system 100 (as shown in Fig. 1) (ABSTRACT). Mattes discloses that, according to a first aspect a laser printing system for illuminating an object moving relative to a laser module of the laser printing system in a working plane is provided. The laser module comprises at least two laser arrays of semiconductor lasers and at least one optical element. The optical element is adapted to image laser light emitted by the laser arrays, such that laser light of semiconductor lasers of one laser array is imaged to one pixel in a working plane of the laser printing system ([0005]).  Mattes discloses that, in case of high power lasers, for example, a single edge emitting semiconductor laser may be used whereas in case of laser arrays Vertical Cavity Surface Emitting Lasers (VCSELs) are preferably used ([0007], lines 2-5). Mattes discloses the 3D-laser printing system further includes a control system 800 for controlling various functions of the 3D-printing system ([0130, lines 1-3]; Fig. 11). 
Based on the above teachings of Mattes, for one of ordinary skilled in the art, it would have been obvious to obtain the following conclusions:
Combining the concepts of each working plane and each pixel can form the concept of each voxel
Combining the concepts of the locations of each pixel on each relative working plane and the intensity of laser light from VCSELs applied to each pixel can form the concept of a vector
In the laser printing system, printing material is applied to each pixel on each working plane (i.e. layer by layer). Further, printing material (including material properties) plus the locations of each pixel on each working plane can form the concept of a vector as well.
In the laser printing system, the control system 800 includes a processor to control the process of building the 3D object (for example, item 500 in Fig. 11 of the teachings of Mattes) through both pixel by pixel and layer by layer
Thus, Mattes alone discloses the above claimed features in claim 1.
 Second, Mattes does not explicitly disclose a vector. However, the locations of each pixel and each working plane with the corresponding intensity of laser light and the corresponding printing material (properties) can form the concept of a vector. Further, Yamazaki, as illustrated in Fig. 1, the host computer 9 includes a CPU (not illustrated) which controls operations of respective portions of the host computer; …; and a designation data generation portion 93 which generates the data generation process of generating the designation data SD on the basis of the model data Dat (col. 6, lines 45-57). 
Further, Yamazaki discloses that, as illustrated in Fig. 14, the designation data generation portion 93 specifies a horizontal region RA, a side face region RB, and a tilt face region RC from a voxel assembly on the basis of the model data Dat and the voxel data (VD (S300) (col. 22, lines 16-21). For one of ordinary skilled in the art, it is understandable that the model data Dat and voxel data will include every information (for example, locations, material properties and energy required) needed to build a 3D object voxel by voxel.  
Thus, Yamazaki discloses that, the processor is programmed to parse the values of a vector to determine parameters for forming the corresponding voxel (via generating data in embedded program) and receive the vector corresponding to one particular voxel and the vector includes parameters (i.e. the model data Dat and the voxel data (i.e. those parameters) comprise a vector for each voxel) for forming the corresponding voxel and curing the corresponding voxel.
	It is clearly that the introduction of the teachings of Yamazaki is to emphasize (or repeat) that the concept of the vector in claim 1. 

Appellant argues in claim 6 that the references of Mattes and Yamazaki do not teach using parameters from a vector specific to a particular voxel to apply multiple wavelengths to the particular “corresponding voxel”, it is not persuasive.   
The Examiner mentioned above that, for one of ordinary skilled in the art, Mattes discloses that, in the laser printing system, the 3D object (Fig. 11, item 500) is built through pixel by pixel and working plane by working plane (or layer by layer). The locations of each pixel and each working plane (or each layer) (forming a voxel), the intensity of the applied laser light, and the printing material (including its properties) are the parameters of a vector. Mattes discloses that, typical wave length of the laser light sources are preferably 980 or 808 nm in conjunction with absorbers ([0105], lines 1-2). Thus, Mattes discloses multiple wavelengths of the laser light sources such as 980 or 808 nm. For one of ordinary skilled in the art, it would have been obvious to apply these wavelengths either individually or together to each pixel and each layer (i.e. each voxel).

Appellant argues in claim 8 that Mattes and Yamazaki do not teach the claimed vector that “specifies for the processor a wavelength, a duration, and an intensity of the electromagnetic energy to apply to a particular corresponding voxel”, it is not persuasive.
Basically, Mattes discloses that, in the laser printing system as illustrated in Figs. 1 and 11, the 3D object (Fig. 11, item 500) is built through pixel by pixel and working plane by working plane (or layer by layer). Mattes discloses that, typical wave length of the laser light sources are preferably 980 or 808 nm in conjunction with absorbers ([0105], lines 1-2). In the teachings of Mattes, when the laser light (or electromagnetic energy) sources are applied to each pixel on each working plane, it will include to specify for the processor a wavelength, a duration, and an intensity of the electromagnetic energy.  
     
Appellant argues in claims 16 and 18 that Mattes and Yamazaki do not teach “The device of claim 1, wherein, for a voxel that is adjacent to the one particular voxel, the processor is further to account for an effect on the adjacent voxel of the electromagnetic energy to be applied to the one particular voxel when the processor is implementing processing parameters for the adjacent voxel”, it is not persuasive. 
Because Mattes discloses that, in the laser printing system as illustrated in Figs. 1 and 11, the 3D object (Fig. 11, item 500) is built through pixel by pixel and working plane by working plane (or layer by layer), for a voxel (i.e., the combination of each pixel and each working plane (or each layer) that is adjacent to the one particular voxel, the processor (in the control system 800 in Fig. 11) is to account for an effect on the adjacent voxel of the electromagnetic energy to be applied to the one particular voxel when the processor is implanting processing parameters for the adjacent voxel. In other words, Mattes discloses that the two neighboring voxels are coordinated together when the electromagnetic energy (or laser light) are applied to them.

Appellant argues in claims 17 that Mattes and Yamazaki do not teach “The device of claim 1, wherein the processor is programmed to parse vector by translating values from the vector that specify one or more desired properties of the object into parameters for forming the corresponding voxel or by selecting a relevant portion of the vector to forward to the material application unit or VSCEL array”, it is not persuasive.
	Mattes discloses that, as illustrated in Figs. 1 and 11, the controller 800 (including at least one processor) is programmed to parse vector (such as locations of reach pixel on each layer (or working plane) plus relative printing material (including its properties)) by translating values from the vector that specify one or more desired properties of the object (for example, item 500 in Fig. 11) into parameters for forming the corresponding voxel (i.e. the voxel is the combination of the relative pixel and the relative working plane). 	
Furthermore, Yamazaki discloses that, as illustrated in Fig. 14, the designation data generation portion 93 specifies a horizontal region RA, a side face region RB, and a tilt face region RC from a voxel assembly on the basis of the model data Dat and the voxel data (VD (S300) (col. 22, lines 16-21).  
Thus, Yamazaki discloses that, the processor is programmed to parse the vector by translating values from the vector that specify one or more desired properties of the object into parameters for forming the corresponding voxel (via generating data in embedded program) or by selecting a relevant portion of the vector to forward to the material application unit or VSCEL array.
Yamazaki discloses that, in step S300 (see Fig. 14), the designation data portion 93 may specify the horizontal region RA, the side face region RB, and the tilt face region RC according to any methods. For example, the designation data generation portion 93 may specify the horizontal region RA, the side face region RB, and the tilt face region on the basis of a normal vector of the outer surface SF of the model indicated by the model data Dat (col. 23, lines 42-49). Yamazaki discloses that, here, the model data Dat is data indicating a shape and a color of a model which represents the solid object Obj (by desired properties) which is to be shaped by the solid object shaping apparatus 1, and designates a shape and a color of the solid object Obj (col. 6, lines 58-61). Yamazaki discloses that, the light having a wavelength included in a wavelength region (roughly, 400 nm to 700 nm) of visible light is applied to the white ink (col. 12, lines 4-6). Thus, Yamazaki discloses that, in the device the vector specifies all of: a color for the particular corresponding voxel, intensity and wavelength of electromagnetic radiation to be applied to the particular corresponding voxel, and a variable for a material deposited in the particular corresponding voxel. 

Regarding arguments that claims 9, 11, 12 and 18-20 (method) are patentable over Mattes (base reference) and Yamazaki, it is not persuasive.

Appellant argues in claim 9 that the combination of Mattes and Yamazaki does not teach “receiving, by a printing device, instructions for printing the three-dimensional object” and “using the received instructions, for each voxel of the object individually and independently, applying, by the printing device, the electromagnetic energy ...”, it is not persuasive. 
Mattes discloses that, a laser printing system 100 (as shown in Fig. 1) (ABSTRACT). Mattes discloses that, according to a first aspect a laser printing system for illuminating an object moving relative to a laser module of the laser printing system in a working plane is provided. The laser module comprises at least two laser arrays of semiconductor lasers and at least one optical element. The optical element is adapted to image laser light emitted by the laser arrays, such that laser light of semiconductor lasers of one laser array is imaged to one pixel in a working plane of the laser printing system ([0005]).  Mattes discloses that, in case of high power lasers, for example, a single edge emitting semiconductor laser may be used whereas in case of laser arrays Vertical Cavity Surface Emitting Lasers (VCSELs) are preferably used ([0007], lines 2-5). Mattes discloses the 3D-laser printing system further includes a control system 800 for controlling various functions of the 3D-printing system ([0130, lines 1-3]; Fig. 11). 
Basically, Mattes discloses the laser 3D printing system by receiving instructions for printing the 3D object (for example, item 500 in Fig. 11) and using the received instructions for each pixel on each working plane (i.e., the combination of each pixel on each working plane (or each layer) is a voxel) of the object individually and independently, applying the electromagnetic energy (i.e., laser light).  
Mattes does not explicitly disclose a vector. However, the locations of each pixel and each working plane with the corresponding intensity of laser light and the corresponding printing material (properties) can form the concept of a vector. 

Regarding arguments that claims 13-15 (product) are patentable over Mattes (base reference) and Yamazaki, it is not persuasive.

Appellant argues in claim 13 that Matte does not teach the idea of setting formation parameters for each specific voxel, including to "calculate an intensity and a wavelength of electromagnetic energy to apply to at least the first voxel via a plurality of vertical cavity surface emitting lasers of a printing device based upon the at least one property of the first region and based upon at least one material for the first voxel", it is not persuasive. 
Mattes discloses that, a laser printing system 100 (as shown in Fig. 1) (ABSTRACT). Mattes discloses that, according to a first aspect a laser printing system for illuminating an object moving relative to a laser module of the laser printing system in a working plane is provided. The laser module comprises at least two laser arrays of semiconductor lasers and at least one optical element. The optical element is adapted to image laser light emitted by the laser arrays, such that laser light of semiconductor lasers of one laser array is imaged to one pixel in a working plane of the laser printing system ([0005]).  Mattes discloses that, in case of high power lasers, for example, a single edge emitting semiconductor laser may be used whereas in case of laser arrays Vertical Cavity Surface Emitting Lasers (VCSELs) are preferably used ([0007], lines 2-5). Mattes discloses the 3D-laser printing system further includes a control system 800 for controlling various functions of the 3D-printing system ([0130, lines 1-3]; Fig. 11). Mattes discloses that, typical wave length of the laser light sources are preferably 980 or 808 nm in conjunction with absorbers ([0105], lines 1-2).
Based on the above teachings of Mattes, for one of ordinary skilled in the art, it would have been obvious to obtain the following conclusion:
Combining the concepts of each working plane and each pixel can form the concept of each voxel
Combining the concepts of the locations of each pixel on each relative working plane and the intensity and wavelength of laser light from VCSELs applied to each pixel can form the concept of a vector
In the laser printing system, printing material is applied to each pixel on each working plane (i.e. layer by layer). Further, printing material (including material properties) plus the locations of each pixel on each working plane can form the concept of a vector as well.
In the laser printing system, the control system 800 includes a processor to control the process of building the 3D object (for example, item 500 in Fig. 11 of the teachings of Mattes) through both pixel by pixel and layer by layer
Basically, Mattes discloses that, in the laser printing system as illustrated in Figs. 1 and 11, the 3D object (Fig. 11, item 500) is built through pixel by pixel and working plane by working plane (or layer by layer). The combination of each pixel on each working plane (or each layer) is a voxel. Thus, Mattes discloses that, in the laser printing system, for each voxel (may include first voxel, second voxel, third voxel, specific voxel, …), printing material, laser light intensity, and wavelength etc. are controlled (or calculated or evaluated) by the processor in the controller (such as item 800 in Fig. 11). In other words, this is a basic principle for each laser printing system.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Shibin Liang/Patent Examiner, Art Unit 1741

Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741                                                                                                                                                                                                                                                                                                                                                                                                              /BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.